Citation Nr: 0704920	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  05-32 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1947.  He was confined as a prisoner of war from 
December 1944 to April 1945.  He died in May 1984, and the 
appellant is his surviving spouse.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a February 2005 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office in Detroit, Michigan (RO).


FINDINGS OF FACT

1.  The veteran died in May 1984 at the age of 61.  The 
immediate cause of death was pneumonia and the underlying 
causes of death were metastatic squamous cell carcinoma of 
the right lung (lung cancer) and cachexia.

2.  At the time of the veteran's death, service connection 
was in effect for aphakia of the right eye, malnutrition, and 
intestinal abeiasis and oxyuriasis of the intestines.

3.  Pneumonia was not shown in military service and is not 
otherwise related to military service.

4.  Lung cancer was not shown in military service and is not 
otherwise related to military service.

5.  Cachexia was not related to military service or to the 
veteran's service-connected malnutrition.

6.  The medical evidence of record does not show that the 
veteran's death is related to service or to a service-
connected disability.


CONCLUSIONS OF LAW

1.  Pneumonia was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).

2.  Lung cancer was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).

3.  Cachexia was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).

4.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant and her representative claim that entitlement 
to service connection for the cause of the veteran's death is 
warranted.  Initially, it is noted that VA has an obligation 
to notify claimants of what information or evidence is needed 
in order to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.159 (2006).  VA law and 
regulations dictate that part of notifying a claimant of what 
is needed to substantiate a claim includes notification as to 
what information and evidence VA will seek to provide and 
what evidence the claimant is expected to provide.  Further, 
VA must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim.  38 U.S.C.A. § 
5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159(a)-(c) 
(2006).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims held that 
the notice requirements set forth above applied to all five 
elements of a service connection claim, which include:  1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability. 

That said, a May 2004 letter informed the appellant of the 
evidence necessary to establish entitlement to the cause of 
the veteran's death, what evidence the RO would obtain, and 
what evidence he was expected to obtain.  This letter also, 
essentially, requested that she provide any medical evidence 
in his possession that pertained to this claim.  

The Board finds that the notice requirements set forth have 
been met.  Although the appellant was not provided with 
notice of the type of evidence necessary to establish an 
effective date if this claim was granted, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, neither the appellant nor her 
representative has argued that this lack of notice has 
prejudiced the appellant in any way, and the record does not 
suggest that she has been prejudiced.  And, in any event, the 
issue is moot, as this claim is being denied herein, and an 
effective date will not be assigned.  Cf. Dingess/Hartman, 19 
Vet. App. 473 (2006)

VA also has a duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. § 5103A (West 2002).  That 
said, the veteran's service medical records, VA medical 
treatment records, and indicated private medical records have 
been obtained.  Pertinent VA medical opinions have also been 
provided.  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  Thus, VA's 
statutory duty to assist has been met.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

VA death benefits are payable to the surviving spouse of a 
veteran if the veteran died from a service-connected 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 
(2006).  In order to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  38 C.F.R. § 
3.312.

The veteran died in May 1984 at the age of 61.  The 
certificate of death reported the immediate cause of death 
was pneumonia and the underlying causes of death were 
metastatic squamous cell carcinoma of the right lung and 
cachexia.  The appellant claims that the cause of the 
veteran's death was related to his active military service.  
At the time of the veteran's death, service connection was in 
effect for aphakia of the right eye, malnutrition, and 
intestinal abeiasis and oxyuriasis of the intestines.

The veteran's service medical records show that an August 
1946 chest x-ray report showed a calcified primary complex on 
the right with otherwise normal lungs and pleurae.

After separation from military service, a July 1947 chest x-
ray report was negative for any abnormalities.

A November 1978 VA radiographic report stated that an x-ray 
of the veteran's chest showed no evidence of active pulmonary 
disease.  Calcified hilar nodes were seen and there were 
minimal fibrotic changes in the right upper lung field, 
laterally.

A December 1979 VA radiographic report stated than an x-ray 
of the veteran's chest showed no evidence of recent active 
infiltration in the lung.  The pulmonary markings appeared to 
be slightly increased.  No lobar consolidation was seen.

An October 1982 VA medical report stated that the veteran had 
"some chronic cough secondary probably to smoking."

An August 1983 VA medical examination report stated that a 
chest x-ray revealed evidence of chronic obstructive 
pulmonary disease (COPD) and a slow growing infiltrative 
lesion in the right middle lobe.  There was considerable 
pleural reaction with no evidence of any adjacent rib 
destruction.  No significant hilar adenopathy or mass lesions 
were identified.  The impression was 

[c]onsidering the general appearance of 
the lung fields and the slow growth 
process of the infiltrative lesion in the 
past ten months, one should think of a 
slow growing malignant disease process 
such as carcinoma versus less toxic 
granulomatous disease such as fungal 
infections (aspergillosis) and 
tuberculosis should be considered for 
differential diagnosis.  Infiltrative 
lesion in right middle lobe needs further 
evaluation by sputum analysis and 
bronchoscopic examination to rule out 
mass lesion versus granulomatous disease.

A September 1983 VA medical report stated that the veteran 
had a chronic cough and was a cigarette smoker.  The relevant 
diagnosis was COPD.

An October 1983 VA medical report stated that a pathology 
report of an abdominal wall mass gave a finding of metastatic 
carcinoma, primary unknown.  The diagnosis was adenocarcinoma 
of the abdominal wall, metastatic, primary most likely lung.

A November 1983 VA medical report stated that the veteran had 
a history of lung cancer for one year.

A January 1984 VA medical report stated that the veteran had 
cancer of the lung.  The report stated that the veteran 
smoked 1 to 1 1/2 packs of cigarettes per day for 40 years.  
The diagnosis was carcinoma of the lung with metastatis to 
the sphenoid sinus and parasellar bone, causing proptosis, 
ptosis, and ophthalmoplegia, involving the third, fourth, and 
sixth nerves with paralysis of the left twelfth nerve.

A June 2005 VA medical expert opinion letter stated that the 
examiner had reviewed the veteran's medical records.  The 
examiner stated

[i]t is my opinion that the cachexia 
which contributed to the veteran's death 
was not likely incurred or aggravated in 
service. . . . It is my opinion that 
[the] veterans lung cancer is less likely 
as not related to calcified primary 
complex on the right (as shown by x-ray 
of August 15, 1946).

A March 2006 VA medical expert opinion letter stated that the 
examiner had reviewed the veteran's medical records.  The 
examiner stated that the "veteran's lung cancer is less 
likely as not related to calcified primary complex on the 
right shown on August 15, 1946 x-rays.  That means less than 
50/50 probability.  I also agree that lung cancers are 
occasionally associated with old pulmonary scars, as 
mentioned in the Merck manual."

A July 2006 VA medical expert opinion letter stated that the 
examiner had reviewed the veteran's medical records.  The 
examiner stated that

[a]s per Merck manual, occasionally 
bronchogenic carcinomas are associated 
with pulmonary scars.  The most common 
etiological risk factor for lung cancer 
is smoking.  Veteran has history of 
chronic smoking (1 to 1 and 1/2 packs per 
day for 40 years); as per hospital 
summary (1-16-84 to 1-20-84).  Hence, I 
conclude that veterans lung cancer is 
less than likely as not related to 
calcified primary complex, that was shown 
in August 1946 x-rays.

The medical evidence of record does not show that the 
veteran's pneumonia was related to his active military 
service.  The veteran's service medical records are negative 
for a diagnosis of pneumonia.  In addition, there is no 
medical evidence of record that pneumonia was diagnosed prior 
to the veteran's death in 1984, over 35 years after 
separation from active duty.  See Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (holding that VA did not err in denying 
service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition); see 
also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Furthermore, there is no medical evidence that addresses the 
etiology of the veteran's pneumonia.  Accordingly, there is 
no medical evidence that provides a nexus relating the 
veteran's pneumonia to military service.

The medical evidence of record also does not show that the 
veteran's lung cancer was related to his active military 
service.  The veteran's service medical records are negative 
for a diagnosis of lung cancer.  The Board notes that the 
veteran's service medical records show that an August 1946 
chest x-ray report found a calcified primary complex of the 
right lung.  However, a July 1947 chest x-ray report found no 
abnormalities and the first subsequent evidence of a lung 
disorder was from a November 1978 VA radiographic report, 
over 30 years after separation from active duty.  See Mense, 
1 Vet. App. at 356.  Furthermore, three VA medical expert 
opinion letters from June 2005, March 2006, and July 2006 
stated that the veteran's lung cancer was less likely than 
not related to the calcified primary complex shown in August 
1946.  Accordingly, there is no medical evidence that 
provides a nexus relating the veteran's lung cancer to 
military service.

The medical evidence of record does not show that the 
veteran's cachexia was related to his active military 
service.  The Board notes that the veteran's representative 
has repeatedly stated that the medical definition of cachexia 
is similar to malnutrition.  However, the only medical 
evidence of record that addresses the etiology of the 
veteran's cachexia is the June 2005 VA medical expert opinion 
letter which stated the cachexia which contributed to the 
veteran's death was not likely incurred in or aggravated by 
military service.  Accordingly, there is no medical evidence 
that provides a nexus relating the veteran's cachexia to 
military service.

The statements of the appellant and her representative alone 
are not sufficient to prove that the cause of the veteran's 
death was related to his military service.  Medical diagnosis 
and causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  As 
they are not a physicians, the appellant and her 
representative are not competent to make a determination that 
the cause of the veteran's death was related to his military 
service.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In sum, there 
is no medical evidence linking the cause of the veteran's 
death to his active military service or to any service-
connected disability.  As such, service connection for the 
cause of the veteran's death is not warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence relating the cause of the veteran's death to his 
active military service or to a service-connected disability, 
the preponderance of the evidence is against the appellant's 
claim, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


